DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision: R-10.2019, which was released in June 2020.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 15 June 2022 has been entered.
Status of the Claims
Applicant amended claim 17, canceled claim 16, and added two new claims, i.e., claims 18 and 19.  Claims 1-15 and 17-19 are pending.  Claims 11-15, which are directed to non-elected Inventions II-IV, remain withdrawn from further consideration.  Claims 4 and 10 remain withdrawn from further consideration because they are directed to non-elected species.  Claims 1-3, 5-9, and 17-19 are considered below.  
Status of the Rejections
The rejection of claims 16 and 17 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s cancellation of claim 16 and clarifying amendment to claim 17.  The examiner appreciates Applicant’s effort to advance prosecution.  
The rejection of claim 19 under 35 U.S.C. 112(b) as being indefinite is new.
The rejection of claim 17 under 35 U.S.C. 112(d) as being in improper dependent form is withdrawn in view of Applicant’s amendment thereto.  
All rejections under 35 U.S.C. 103 set forth in the previous Office action (16 February 2022) are maintained except as to claim 17.  Claim 17 is now objected to.  That objection is set forth near the end of this Office action.  
The rejection of claims 18 and 19 under 35 U.S.C. 103 is new.  
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that Applicant regards as the invention.
Claim 19 recites the following limitation: “or styrene-butadiene-styrene block copolymers present in combination with at least one of hydrogenated hydrocarbon resins and oils and neutral oil present as compatibilizer in an amount of at least 0.16% (w/w) to ≤ 2 % (w/w), based on the layer dry weight.”  
The foregoing limitation is ambiguous for the following reasons:  It is uncertain whether the neutral oil is a required element of the claim regardless of which polymer is selected for the active-ingredient-free polymer layer.  For example, if the styrene-isoprene-styrene (SIS) block copolymer is selected (rather than the styrene-butadiene-styrene (SBS) block copolymer recited in the foregoing limitation), does the claim require the neutral oil?  Stated another way, is the neutral oil limitation conditional upon selection of the SBS block copolymer?  Furthermore, even if the SBS block copolymer were selected, is the foregoing limitation satisfied in the following situation: a hydrogenated hydrocarbon resin or oil is present, but no neutral oil is present.  Further still, does the concentration range of “at least 0.16% (w/w) to ≤ 2 % (w/w)” apply only to the neutral oil (if present) or does it apply also to the hydrogenated hydrocarbon resin or oil?  In other words, does that concentration range apply collectively to the “at least one of hydrogenated hydrocarbon resins and oils and neutral oil”?  This ambiguity renders claim 19 indefinite.  
For the purpose of examination, claim 19 is interpreted broadly: the neutral oil is required if and only if the SBS block copolymer is present without a hydrogenated hydrocarbon resin or oil, and the concentration range applies only to the neutral oil.  MPEP § 2111.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aida (US 2007/0190123 A1) in view of Bracht (US 8,323,684 B2).  
Aida is directed to patch for drug delivery (paras. [0023]-[0024]).  
Aida discloses that the patch 100 comprises a support 11 (backing layer), a drug-free pressure-sensitive adhesive layer 12, a drug-containing pressure-sensitive adhesive layer 22, a support film 21 (separating layer), and a release liner 30.  Paragraphs [0024], [0027], and [0034].  Figure 1 of Aida, which shows the spatial configuration of the foregoing elements, is reproduced below: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The examiner notes that support 11 and drug-free pressure-sensitive layer 12, together, correspond to the overplaster (claim 1).  Additionally, drug-containing pressure-sensitive adhesive layer 22 and support film 21, together, correspond to the central compartment (claim 1).
Aida discloses that drug-free pressure-sensitive adhesive layer 12 comprises “as the major component a pressure-sensitive adhesive obtained by polymerizing vinyl acetate or N-vinyl-2-pyr­rolidone and a (meth)acrylic acid alkyl ester with a C8 alkyl group as essential monomer components.”  (Emphasis added) Paragraph [0027].  Aida further discloses that “the major component used may be: … a pressure-sensitive adhesive obtained by polymerizing vinyl acetate and a (meth)acrylic acid alkyl ester with a C8 alkyl group as essential monomer components, with addition of other copolymerizing monomers as necessary….”  (Emphasis added) Paragraph [0027].  In Example 1 (para. [0057]), Aida discloses a preferred pressure-sensitive adhesive copolymer (“Copolymer A”) that is composed of three monomers: 2-ethylhexyl acrylate (75%) and vinyl acetate (20%), as the essential monomers, and hydroxyethyl acrylate (5%), as the optional monomer.  Of those three monomers, only the optional monomer comprises an –OH group or other acidic group (e.g., –COOH).  Its low concentration in the copolymer (5%) provides a sound basis for the examiner’s position that Copolymer A has a very low acid number.  Furthermore, Table 1 of Aida (para. [0030]) teaches that the acidic monomers, which are optional, are included at a concentration of 0 – 25 wt%.  
Paragraph [0028] of Aida supports the examiner’s position that the monomer “2-ethylhexyl (meth)acrylate,” which has no acid group, is defined as a species of “(meth)acrylic acid alkyl esters with C8 alkyl groups.”  It is worth noting that the only other species of “(meth)acrylic acid alkyl esters with C8 alkyl groups” identified in paragraph [0028] is the monomer octyl (meth)acrylate, which does not have an acid group either.  Paragraph [0028], together with paragraph [0027], define either 2-ethylhexyl (meth)acrylate or octyl (meth)acrylate as an “essential monomer.”  Hydroxyethyl (meth)acrylate, which comprises an –OH group, as well as other monomers having acidic groups, are defined in paragraph [0028] as “copolymerizing monomers.”  Paragraph [0027] and Table 1 (para. [0030]) of Aida teach that the copolymerizing monomers are optional.  
The disclosure set forth in the previous two paragraphs is sufficient to render the following claim 1 limitation prima facie obvious: “polyacrylates or vinyl acetate-acrylate copolymers without free acid groups or with an acid number of less than 1.”  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”) and (“Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”).  The fact that Aida is silent in regard to the acid numbers of the copolymers disclosed therein does not vitiate the prima facie case because the examiner has provided a sound basis for believing the corresponding limitation in claim 1 is satisfied.  MPEP § 2112(I) (“Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”); MPEP § 2112(IV) (examiner must provide rationale or evidence to show inherency).  The burden of production in regard to the acid number is shifted to Applicant.  MPEP § 2112(V).  
Although Aida discloses that “[t]he structural material of the support 11 may be a material commonly used for patch supports, and polyethylene foam (hereinafter abbreviated as ‘PEF’) is particularly preferred” (para. [0026]), Aida is silent as to whether support 11 can be permeable to water vapor.  Consequently, Aida does not satisfy the following claim 1 limitation: “a water vapor-permeable backing layer.”  As explained below, Bracht compensates for this deficiency.
Bracht is directed to backing layers for transdermal therapeutic systems (TTS) “that guarantee a high wear comfort and that facilitate application in regions of the human body that are subject to great mechanical loads, especially the large joints of the extremities” (abstract).  
Bracht et al. teaches that woven polyethylene terephthalate (PET) backing layers possessing longitudinal and transverse elasticity (bielastic) are water-vapor-permeable and are especially suitable for this purpose (column 3, lines 21-49).
Prior to the filing date of the present application, the teachings of Bracht et al. would have motivated a person having ordinary skill in the art to select a woven, bielastic PET fabric as the material for support 11 disclosed in Aida, in an effort to yield a patch that was especially comfortable to wear even when applied to joints of the extremities.  Therefore, claims 1, 6, and 7 are prima facie obvious.
Regarding claims 8 and 9, which respectively recite <thereby> clauses concerning prevention of crystallization of the active ingredient (claim 8) and reduction of cold flow (claim 9), the examiner notes the fact that Applicant has recognized another advantage that flows naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  MPEP § 2145(II), quoting Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Aida (US 2007/0190123 A1) in view of Bracht (US 8,323,684 B2), as applied above to claims 1 and 6-9, and further in view of Kurita (US 7,504,114 B1).
Aida discloses as follows: “A plasticizer is preferably added to the pressure­sensitive adhesive layer 12 to adjust the pressure-sensitive adhesive force, in consideration of skin irritation and physical properties when the cover material 10 and patch 20 are peeled off from the skin to which they are attached.  Particularly preferred as plasticizers are isopropyl myristate, triethyl citrate and liquid paraffin, either alone or in combinations.”  Paragraph [0032].  
However, Aida is silent as to whether vegetable oil (the species of neutral oil elected by Applicant) and/or silicone oil can be included as plasticizers (or otherwise) in pressure­sensitive adhesive layer 12.  Consequently, Aida does not satisfy claims 2 and 5.  As explained below, Kurita compensates for these deficiencies.
Kurita is directed to patch preparations for percutaneous absorption (abstract).
Kurita teaches that vegetable oil and silicone oil are suitable plasticizers that can be used alone or in combination for pressure-sensitive adhesive layers that comprise acrylic copolymers having at least two of the following monomers: 2-ethylhexyl acrylate, vinyl acetate, methacrylate, methoxyethyl acrylate, and acrylic acid.  Column 6, lines 22-51.  Kurita teaches that the total concentration of the plasticizer(s) is most preferably 5-50 wt%.  Column 6, lines 34-40.  
Prior to the filing date of the present application, the teachings of Kurita would have motivated a person having ordinary skill in the art to modify Aida by selecting vegetable oil or silicone oil as the plasticizer (or as an additional plasticizer) for the pressure­sensitive adhesive layer 12, in an effort to improve the plasticity of the layer 12 and/or further reduce the potential for skin irritation.  MPEP § 2144.07 (art recognized suitability for an intended purpose).  Furthermore, the plasticizer concentration ranges taught in Aida (para. [0033]) and Kurita (col. 6, lines 34-40) render the corresponding concentration ranges recited in claims 2 and 5 prima facie obvious, especially when combinations of the relevant plasticizers are selected.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”) and (“Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”).  In sum, claims 2 and 5 are prima facie obvious.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aida (US 2007/0190123 A1) in view of Bracht (US 8,323,684 B2), as applied above to claims 1 and 6-9, and further in view of Rieker (EP 0 380 989 A2).
Aida is silent as to whether pressure­sensitive adhesive layer 12 can further comprise dexpanthenol and, therefore, does not satisfy claim 3.  As explained below, Rieker compensates for this deficiency.
Rieker published in German.  The examiner obtained a machine translation of Rieker through a web-based service provided by the European Patent Office (EPO).  That machine translation accompanied a previous Office action (27 July 2021).  Some of the citations set forth below refer to that translation.
Rieker is directed to a plaster that contains a pharmaceutical agent and dexpanthenol as a penetration aid (abstract).  
Rieker teaches that dexpanthenol assists the transdermal delivery of active pharmaceutical agents and reduces the skin-irritating effects of active ingredients and adjuvants (EPO Description at pages 1-2).  Rieker additionally teaches that dexpanthenol should be included at a concentration of 1-20% by weight of the pressure-sensitive polymer layer (EPO Description at page 4).  
Prior to the filing date of the present application, the teachings of Rieker would have motivated a person having ordinary skill in the art to select dexpanthenol as a penetration aid for pressure­sensitive adhesive layer 12 of Aida, in an effort to yield a patch that is more effective at systemic drug delivery and less irritating to the skin.  Furthermore, the dexpanthenol concentration range taught in Rieker is overlapped by the corresponding range recited in claim 3 of the present application.  Therefore, claim 3 is prima facie obvious.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aida (US 2007/0190123 A1) in view of Bracht (US 8,323,684 B2), as applied above to claims 1 and 6-9, and further in view of Koch (US 6,756,052 B1).
Although Aida discloses that the overplaster overhangs the central compartment on all sides (Figure 1), Aida is silent as to length of that overhang.  Consequently, Aida does not satisfy the following limitation, which is recited in claims 18 and 19: “overhangs the central compartment on all sides by at least 4 mm.”  As explained below, Koch compensates for this deficiency.
Koch is directed, in part, to a transdermal therapeutic system (TTS) having an overhanging drug-free pressure-sensitive adhesive layer.  Figure 3 and Column 8, lines 24-38.  
Koch teaches that an overhang of “several millimeters (e.g.: from 5 to 25)” is appropriate.  Column 5, lines 25-33.   
Prior to the filing date of the present application, the teachings of Koch would have motivated a person having ordinary skill in the art to modify Aida by selecting an overhang of 5 to 25 millimeters, in an effort to yield a patch having a stable structure.  Therefore, claims 18 and 19 are prima facie obvious.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  
Claim Objection (Allowable Subject Matter)
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner notes that the prior art does not teach or suggest a including a neutral oil at a concentration of 0.16 to 2.0 wt% in a pressure-sensitive adhesive (PSA) layer that is (i) free of active ingredients and (ii) overhangs on all sides a central compartment that comprises an active ingredient.  It is the examiner’s position that the neutral oil functions primarily as a plasticizer.  The references analyzed by the examiner in considering the foregoing concentration range, in combination with requirements (i) and (ii), include Kurita (US 7,504,114 B1), Jaeger (US 5,273,757), Amano (US 2012/0058175 A1), and Meconi (US 6,143,319).  Each is briefly discussed below.
Kurita, which is applied above in the §103 rejection against claim 2, teaches a minimum plasticizer concentration of 5 wt%.  Column 6, lines 22-40.  Although Kurita suggests that combinations of different plasticizers can be selected to achieve a total plasticizer concentration of 5 wt% (column 6, lines 34-40), no plasticizer combination is exemplified.  It follows that no plasticizer combination comprising a neutral oil is exemplified.
Jaeger teaches a broad plasticizer range of 1-40 wt% (column 5, lines 53-55) and narrower plasticizer ranges of “between 10 and 80% by weight, preferably 15 to 60% by weight of plasticizer” (column 5, lines 39-40).  Perhaps more importantly, the configuration of the transdermal therapeutic system (TTS) disclosed in Jaeger differs substantially from the invention recited in claim 17.  Referring to Jaeger at Figures 1-3 and to column 7 (lines 25-61), the drug is either dispersed in the PSA layer, i.e., drug-in-adhesive, or must traverse the PSA layer en route to transdermal delivery to the patient.  Both those configurations are unlike claim 17.  
Amano teaches a minimum plasticizer concentration of 5 wt%.  Paragraphs [0064]-[0065].  Although Amano suggests that combinations of different plasticizers can be selected to achieve a total plasticizer concentration of 5 wt% (para. [0065]), no plasticizer combination is exemplified. 
Meconi teaches a plasticizer concentration of 2 wt% but only in regard to drug-in-adhesive layers.  Column 7 at Table 1; column 4, lines 1-49.  Meconi does not disclose a PSA layer that is drug-free.
On the basis of the foregoing observations, claim 17 has not been rejected under either 35 U.S.C. 102 or 35 U.S.C. 103.  The examiner is mindful that “impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art.”  MPEP § 2142; see also MPEP § 2141.02(I) (“In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.” (emphasis in original)).  
*     *     *

Conclusion
Claims 1-3, 5-9, 18, and 19 are rejected.  
Claim 17 is objected to.  
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday to Friday (10:30 am to 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday to Friday (9:00 am to 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
17 June 2022



/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611